Citation Nr: 1235782	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-18 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P.G., and L.V.T.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1969.  He died in October 2007.  The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.  The RO located in Newark, New Jersey, currently has jurisdiction of this matter.

This matter was previously before the Board in June 2001, at which time it was remanded so that the appellant could be scheduled for a hearing before a Veterans Law Judge.

In September 2011, the appellant testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  A review of the documents in such file reveals that they include VA medical treatment records of the Veteran, in addition to other records that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

By way of history, the evidence of record reflects that a March 2007 rating determination granted entitlement to service connection to the Veteran for status post total laryngectomy and tracheal resection, assigning a 100 percent disability rating, effective March 20, 2007.  By rating action dated in August 2007, an effective date of January 9, 2007, for the assignment of a 100 percent disability rating was awarded for the service-connected status post total laryngectomy and tracheal resection.  Basic eligibility to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 was also established from January 9, 2007.

In March 2008, the appellant submitted a claim for Dependents' Educational Assistance benefits under Chapter 35.  In June 2008, such claim was denied as the appellant was deemed ineligible for benefits, as she had reached the age of 26 on August 7, 2005, and the effective date assigned to the Veteran's 100 percent disability rating was January 9, 2007.  The appellant perfected an appeal with regard to the denial of benefit.

In correspondence submitted with her May 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the appellant argued that the Veteran should have been service connected well before his passing, as he had been severely ill with cancer long before the last nine months of his life.  She added that the Veteran had become terminally ill at the time she was 25 years old. 

During the September 2011 hearing, the appellant testified with regard to her entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  The appellant reiterated that the Veteran had been severely ill prior to his admission to the hospital in January 2007, and that he should have been found to be totally disabled prior to January 9, 2007.  The Board finds that the appellant's testimony constitutes an implicit claim of clear and unmistakable error (CUE) in the prior August 2007 RO rating determination that assigned an effective date of January 9, 2007, for the assignment of a 100 percent disability rating for the service-connected status post total laryngectomy and tracheal resection.  Specifically, the appellant implied that the RO had erred in failing to assign an earlier effective date to the grant of service connection for the status post total laryngectomy and tracheal resection, to include service connection for the underlying cancer.  Thus, a claim of CUE in the August 2007 rating determination is deemed a component of the instant appeal; as it has not yet been adjudicated by the RO in the first instance, a remand is required to accomplish this. 

The issue of entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, may be impacted should there be a finding of CUE in a prior rating determination; thus, such matters are inextricably intertwined, and the Board must defer action on the issue regarding Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate action to fully develop and adjudicate the appellant's newly raised claim of CUE in the August 2007 rating determination with regard to the effective date assigned to the grant of a 100 percent disability rating for the service-connected status post total laryngectomy and tracheal resection, to include service connection for the underlying cancer. 

The appellant must be notified of the RO determination on the CUE claims, and the need to file a timely notice of disagreement if she wishes to initiate an appeal from that determination.

2.  The RO/AMC shall then review the expanded record and readjudicate appellant's claim of entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  If this issue remains denied, the RO/AMC must issue an appropriate Supplemental Statement of the Case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further review. 

The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

